Citation Nr: 0824099	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  97-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a seizure disorder, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for skin irritation, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had a period of active duty for training from 
June 1988 to September 1998.  He was ordered to active duty 
in the United States Navy from November 30, 1990, to May 7, 
1991, in support of Operations Desert Shield and Desert 
Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) the 
which denied service connection for an undiagnosed illness 
manifested by skin irritation.  This matter further comes 
before the Board from a July 1998 RO rating decision which 
denied service connection for an undiagnosed illness 
manifested by a seizure disorder.  In April 2003, the Board 
remanded this matter in order to correct a due process 
deficiency.  In March 2005, the Board again remanded this 
matter for further evidentiary development.  

In the March 2005 decision/remand, the Board referred the 
issue of chronic fatigue syndrome to the RO for initial 
consideration.  It is unclear whether the RO has had the 
opportunity to undertake such consideration, and therefore, 
it is again referred to the RO for whatever action may be 
appropriate at this time.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran does not have a seizure disorder related to 
his period of active military service, nor does he have 
seizures which may be attributed to service in the Persian 
Gulf War.

3.  The veteran does not have a skin disorder which can be 
related to his period of active military service, nor does he 
have skin problems which can be attributed to service in the 
Persian Gulf War.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service, nor may any undiagnosed illness manifested by 
seizures be presumed to be related to his service in the 
Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  A skin disorder was not incurred in or aggravated by 
service, nor may any undiagnosed illness manifested by skin 
irritation or skin problems be presumed to be related to his 
service in the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in May 2003 and July 2005 which 
fully addressed the notice elements, but were sent after the 
initial (September 1997) RO decision in this matter.  These 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  Although no longer 
required, he was also asked to submit evidence and/or 
information in his possession to the RO.  Finally, the Board 
notes that, in the January 2008 supplemental statement of the 
case sent by the RO to the veteran, he was advised of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA medical treatment records from 1991 through 
2005.  In addition, it appears that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims files, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Moreover, the veteran was scheduled for VA examinations in 
2006.  It is therefore the Board's conclusion that no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

The veteran's service treatment records (STRs) show no 
complaints of, or treatment for, seizures or any skin 
problems.  

A VA discharge summary dated in March 1993 indicates that the 
veteran's discharge diagnoses included status post seizure 
disorder in childhood.  A May 1993 VA examination showed 
that, on neurological evaluation, the veteran reported he had 
suffered with a seizure disorder until age 10.  

On an August 1994 VA Persian Gulf War evaluation, the veteran 
reported that, since he had returned from his Persian Gulf 
tour, he experienced a "skin irritation rash" of all four 
extremities.  The assessment included chronic eczema of the 
extremities.  

On a VA examination in September 1994, the veteran complained 
of dermatological symptoms which he related to his service in 
the Persian Gulf War.  He claimed his symptoms had started in 
January 1991 when he was ordered to take pyridostigmine 
bromide and wear a gas mask and protective clothing.  The 
assessment was multiple areas burning, post-inflammatory 
hyperpigmentation, callous/thickening knuckle pads left hand, 
dermatofibroma left buttocks, and mild atopic dermatitis of 
the lower extremities.  

VA treatment records show that in September 1994, the veteran 
first reported experiencing "black outs" and a "dizzy 
spell".  He was seen for a neurological consultation, and 
reported having occasions of "looking out to space" or 
"passing out", once a week since the 1991 Gulf War.  The 
assessment was possible seizure disorder, and Dilantin was 
started.  In October 1994 he had additional seizures, 
describing one as a "grand mal seizure".  In November 1994, 
he reported having "fainting" and "black out" spells.  He 
reported a two to three year history of a seizure disorder, 
since he returned home from the Gulf War.  The number of 
seizures had increased, and the veteran's Dilantin dosage was 
increased.  In December 1994, the veteran reported having 
episodes of loss of consciousness with total body jerking, 
since his return from the Gulf War.  The impression was 
probable seizure disorder.  In March 1995, it was noted that 
he had grand mal and psychomotor seizures, and he was noted 
to have a seizure disorder, and possibly TLE (temporal lobe 
epilepsy).  In August 1995, he reported episodes of 
"blacking out" and had sensory phenomena (possibly 
hallucinations) and behaviors (urinary incontinence and 
shaking fits) consistent with grand mal epilepsy.  In October 
1995 the diagnosis as partial complex seizures.  

Received from the veteran in May 1996 was a statement in 
which he reported he was having "seizures and blacking out" 
since his service in the Gulf, and that his driver's license 
had been taken away and he was taking Tegretol and Dilantin.  
He also claimed he started to develop "skin rashes and 
irritations", both of which reportedly started to develop 
less than a week after being back in the States.  

A VA discharge summary dated from June to July 1996 showed 
that the veteran reported his seizure disorder started in 
1991, and that he had a history of grand mal seizures with 
urinary incontinence during seizures.  It was noted that he 
had no history of a head injury.   

Received from the veteran in November 1996 was a statement in 
support of claim (VA Form 21-4138) along with several 
photocopies of VA treatment records which are dated in 1990, 
and which mention he had seizures.  The problem with these 
records is that not only does it appear that the date of 
"1990" was changed from "1996" in several locations, but 
also, on the notation from September 23, 1990, it says that 
the veteran had a seizure on September 22, 1996.  Moreover, 
it says the veteran was 28 years old on September 23, 1990, 
which does not appear to be correct, as his birthdate was 
listed as August 1968 in his service records.  Finally, these 
record show a diagnosis of PTSD as well as reports of 
flashbacks and nightmares, however, the veteran's Gulf War 
service (wherein his PTSD was incurred) did not start until 
November 1990, which was two months after the supposed date 
of these VA treatment records.  For these reasons, the Board 
concludes that these VA treatment records are neither 
trustworthy nor probative, and, therefore, will not be 
considered as probative herein.  

VA treatment records showed that in February 1997, the 
veteran complained of an irritable macular lesion behind his 
right ear, and the provisional diagnosis was rule out 
seborrheic keratosis and rule out (less likely) base cell 
carcinoma.  A VA discharge summary dated in March 1997, 
showed that the veteran had a past medical history including 
possible true partial seizure epilepsy.  The initial 
diagnoses included rule out factitious disorder with 
physical, including likely pseudoseizure and/or psychological 
symptoms, and rule out partial seizure epilepsy.  It was 
noted that the veteran was on Tegretol while there, but 
continued seizure activity, many of which were assessed to be 
pseudoseizure, although the examiner noted that one could not 
be certain they all were.  In March 1997, the assessment 
included "questionable seizure disorder".  

On a VA neurological examination in April 1998, the veteran 
reported he had a history of head trauma in 1991 in service 
and had loss of consciousness.  His reported that his first 
seizure occurred one week later.  He claimed that all 
subsequent seizures included loss of conscious, bladder 
incontinence, tongue biting, and clonic jerking.  He claimed 
he was averaging on seizure a week until he was put on 
Dilantin and Phenobarb.  He could not tolerate the Phenobarb 
and this was later switched to Valium.  He claimed his last 
seizure was in March, and he had been unable to drive since 
1991 due to his seizures.  He had abnormal neurological 
examination and an EEG and MRI were both normal.  The 
examiner noted that this did not exclude the possibility of a 
seizure disorder.  The impression was post-traumatic seizure 
disorder, not well controlled at this point in time because 
he was averaging one seizure a month.

On a VA general medical examination in April 1998, the 
veteran reported that four years prior he had started having 
grand mal seizures once a month that included losing his 
consciousness, involuntary bowel movements, and incontinence.  
The diagnoses included seizure disorder, grand mal report, 
and history of head trauma.

A June 1998 treatment record for the veteran showed an 
assessment of "seizure disorder - history is somewhat 
suggestive of a non-epileptic source of episodes".  In July 
1998 he reported that after his first episode of a seizure 
occurred in the Gulf War, he was put on AED (anti-epileptic 
drugs)five months later.  He was admitted to a neurology 
inpatient ward to rule out a true seizure disorder versus 
pseudo-seizure.  While hospitalized, it was noted that one 
weekend the veteran had four to five different episodes over 
the weekend, and had at least two episodes of generalized 
seizures with EEG correlation.  Two days later, the overall 
impression was that the veteran did not have real seizures, 
and that there was a real possibility of pseudoseizures.  All 
of the veteran's events were reviewed, and did not suggest 
any electrocerebral correlation of the behaviors observed.  
The patterns were found to be most consistent with non-
epileptic form seizures.  In August 1999, the veteran was 
seen in the neurology clinic for follow-up, and it was noted 
that although it was thought the veteran may have 
pseudoseizures, concomitant epileptiform seizures could not 
be ruled out.  

In a November 1999 letter, the veteran's representative 
claimed that the veteran was a combat veteran who "stated 
that after experiencing head trauma during combat he 
experienced his first grand mal seizure one week later".  

A December 1999 private neurological evaluation showed a 
diagnosis of history of seizure disorder, possibly of a grand 
mal type.

VA treatment records showed that in April 2003 the veteran 
had a seizure that was self-reported and non-witnessed.  His 
last seizure had been in 1997.  The assessment was temporal 
lobe epilepsy by history, and that he had poor compliance 
with his medication.  As a result of the seizure, the 
veteran's driver's license was revoked.  The veteran's PCP 
thought the seizure was likely related to his subtherapeutic 
Dilantin level.  Subsequent VA treatment records dated in 
2003 and 2004 showed that the veteran continued to take 
Dilantin and a diagnosis of temporal lobe epilepsy was 
continued primarily based on the April 2003 diagnosis.  

Received in March 2006 were records Social Security 
Administration, which showed that the veteran received SSDI 
for an affective disorder and anxiety disorder.  

On a VA dermatological examination in April 2006, the veteran 
complained of pruritic lesions on the anterior thighs, 
forehead, chest, and back, which intermittently arose in 
different locations and healed with hyperpigmentation.  He 
claimed these started shortly after he returned from the 
Middle East, and had continued to arise intermittently.  A 
biopsy was conducted and the diagnoses included 
hyperpigmented plaque of the left anterior thigh, and the 
examiner opined that most likely the lesion was prurigo 
nodularis and the hyperpigmentation was post-inflammatory.  
It was noted that overall, the veteran had "xerosis/irritant 
contact dermatitis", which was contributing to his pruritis.  
It was noted that the diagnosis included, although "less 
likely", resolving furunculosis and leshmaniasis.  With 
regard to a flesh-colored papule on the left back, the 
diagnosis was "nevus, less likely atypical nevus".  
Finally, with regard to post-inflammatory hyperpigmentation 
of multiple areas, the primary problem was noted to be no 
longer present, and possibly were folliculitis or irritant 
contact dermatitis.  The veteran was reassured this was 
benign, no treatment was necessary, and it would take along 
time to resolve, but may not resolve completely.  

On a VA neurological examination in May 2006, the veteran 
reported that in 1991 he was in a truck and stood up rapidly, 
striking his head on a bracket.  He claimed he fell backwards 
and lost consciousness for approximately 5 to 10 minutes.  He 
reported that one week later he had an episode of generalized 
jerking movements, loss of consciousness, and urination on 
himself.  He claimed he was subsequently evaluated, a 
diagnosis of generalized tonic/clonic seizure was made, and 
he was put on Dilantin and Phenobarbital.  The Phenobarbital 
was discontinued in 1994, but he remained on Dilantin, taking 
200 mg twice daily.  On examination, the veteran described 
lapses of consciousness that lasted for several minutes as he 
started and stopped his activities.  There was no loss of 
continence or other behavioral features.  It was noted that 
an EEG and MRI within the past two years were negative.  The 
diagnoses included (1) brief period of post-traumatic 
generalized tonic/clonic seizures which "must be viewed as 
incident related and service related even though the inciting 
factor would not be an expected etiology", and (2) later 
staring spells which were "insufficiently described and 
characterized and cannot be supported by post-traumatic 
epileptic phenomena".  

III.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran has contended that he suffers from seizures and 
from skin irritation, which he claims are related to service, 
and specifically to his service in the Persian Gulf region in 
Operation Desert Shield/Desert Storm between November 1990 
and May 1991.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  
Accordingly, the VA provisions pertaining to Persian Gulf War 
veterans are applicable to this case.

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): 
(A) an undiagnosed illness; (B) the following medically 
unexplained chronic multi-symptom illnesses that are defined 
by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or 
(4) any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multi symptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(4).

Compensation, however, shall not be paid under this section 
if: (1) there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, there is no 
requirement that there be competent evidence of a nexus 
between the claimed illness and service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Further, lay persons are 
competent to report objective signs of illness. Id.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

When the veteran first filed a claim for service connection 
for seizures in May 1996, he essentially attributed his 
seizures to his service in the Gulf War.  Subsequently, the 
veteran's representative, in November 1999, indicated that 
the claim for service connection for a seizure disorder due 
to an undiagnosed illness was "moot", arguing that the 
veteran was "a combat veteran who has stated that after 
experiencing head trauma during combat he experienced his 
first Grand Mal seizure one week later".  Since then, the 
veteran has mostly (in VA treatment records and on VA 
examinations) indicated he had a head injury in service which 
basically caused his seizures.  

For the purposes of this decision, the Board will consider 
the claim for service connection for a seizure disorder on a 
direct basis and as due to an undiagnosed illness, noting 
that arguing that a seizure disorder is either due to a head 
injury in service or due to an undiagnosed illness is 
mutually incompatible.  Thus, the Board notes that the 
veteran essentially contends that he suffered a head injury 
during service and soon thereafter he started having 
seizures.  He has also contended that his seizures have 
resulted from his service in the Gulf region during the 
Persian Gulf War.  After reviewing the complete body of 
evidence, however, the Board concludes that service 
connection is not warranted for the veteran's claim for 
service connection for a seizure disorder, including as due 
to an undiagnosed illness.  

With regard to the claim for direct service connection, the 
Board notes that the STRs are negative for any complaint of, 
treatment for, or finding of any seizures.  Post-service 
treatment records, dating from 1993 through 2005, show that 
the veteran complained of and was treated for complaints of 
"blacking out" or "seizures", and the diagnoses included 
seizure disorder, history of seizure disorder, temporal lobe 
epilepsy, pseudoseizures, and non-epileptic form seizures.  
Although VA records dated in 1993 showed the veteran reported 
a history of a seizure disorder during his childhood, with 
respect to this claim the veteran has never claimed that a 
seizure disorder pre-existed service, and so service 
connection on that basis will not be considered herein.  
Thus, the first post-service report of a seizure was in 
September 1994 when the veteran first reported experiencing 
"black outs" and "dizzy spells", and the assessment was 
possible seizure disorder and Dilantin was started.  In the 
ensuing years, he continued to take medication to control 
seizures, and he underwent several evaluations in an attempt 
to determine the nature of his seizures.  

A review of the evidence shows that the veteran arguably has 
a current disability manifested by seizures, or at least has 
been diagnosed on several occasions with a current disability 
manifested by seizures.  With regard to an injury in service, 
service records show no such head injury, and although the 
veteran  repeatedly claimed he injured his head in service, 
on at least one occasion he denied having any head trauma.  
However, it is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  Here, the veteran is certainly competent to report he 
injured his head, and he is also competent to report symptoms 
that occurred after his head injury - i.e., seizures, passing 
out, blacking out, etc.  The Board does not believe, however, 
that the report of a head injury resulting in a subsequent 
seizure disorder is subject to lay diagnosis.  That is to 
say, the Board finds no basis for concluding that a lay 
person would be capable of discerning whether his head injury 
caused subsequent episodes of seizures, in the absence of 
specialized training.  The veteran has not established any 
specialized training for such qualifications.

Thus, assuming the veteran has a current disability 
manifested by seizures and that he did sustain some type of 
head injury in service (per his report), what is missing for 
the claim of direct service connection, is competent medical 
evidence linking a current disability manifested by seizures 
to service or to an head injury in service.  On VA 
examination in May 2006, an examiner reviewed the veteran's 
medical history and basically opined that the veteran's 
"brief period" of post-traumatic generalized tonic/clonic 
seizures (which the veteran reported occurred in service, 
just one week after the reported heard injury) "must be 
viewed as incident related and service related even though 
the inciting factor would not be an expected etiology".  The 
VA examiner also opined that the veteran's post-service 
"staring spells" were "insufficiently described and 
characterized and cannot be supported by post-traumatic 
epileptic phenomena".  Thus, while the VA examiner 
essentially concluded that if the veteran had post-traumatic 
seizures one week after the alleged head injury, these 
seizures would be related to the alleged head injury, the 
examiner also indicated that any post-service episodes could 
not be related to the reported head trauma in service.  There 
is no competent evidence to the contrary.  Based on the 
foregoing, the Board concludes that service connection for a 
seizure disorder is not warranted on a direct basis.  

With regard to the veteran's claim that he has an undiagnosed 
illness manifested by seizures, the Board initially notes 
that several diagnoses have been attributed to the veteran's 
"seizures", including pseudoseizures and temporal lobe 
epilepsy.  Thus, there is a recognized clinical diagnosis for 
at least some of the veteran's complaints of seizures.  
Accordingly, these seizures are not, by definition, a 
manifestation of undiagnosed illness.  Therefore, to the 
extent that the claim is for undiagnosed illness, it is one 
as to which there is no legal entitlement, as service 
connection under 38 C.F.R. § 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis." 

With regard to a skin irritation, the Board notes that post-
service VA examinations show that the veteran's complaints of 
skin irritation were attributed to several diagnoses.  In 
August 1994 the diagnosis was chronic eczema of the 
extremities.  In September 1994 the diagnoses were multiple 
areas burning, post-inflammatory hyperpigmentation, 
callous/thickening knuckle pads left hand, dermatofibroma 
left buttocks, and mild atopic dermatitis of the lower 
extremities.  On VA examination in April 2006, a biopsy was 
conducted and the diagnoses prurigo nodularis of the left 
anterior thigh, and that overall the veteran had 
xerosis/irritant contact dermatitis.  Thus, there is a 
recognized clinical diagnosis for the veteran's complaints of 
a skin irritation.  To the extent that the claim is for 
undiagnosed illness, it is one as to which there is no legal 
entitlement, as service connection under 38 C.F.R. § 3.317 is 
available only for undiagnosed illnesses attributable to 
Southwest Asia service during the Persian Gulf War.  

Since there has been a diagnosis of a skin disability, the 
Board must now consider whether any such skin disability may 
be attributed to service.  Combee, supra.  In that regard, 
the Board notes that the STRs are negative for complaints or 
findings of any skin problems.  In August 1994, when the 
veteran underwent a VA Persian Gulf Registry examination, he 
first reported he had a skin irritation rash on all four 
extremities.  On VA examination in September 1994, he again 
complained of dermatological problems which he related to his 
service in the Gulf War.  What is missing from this case, 
however, is competent medical evidence linking a current skin 
disability to service.  While the Board is sympathetic to the 
veteran's belief that his reported chronic skin irritations 
and rashes are related to his period of Gulf War service, and 
notes that he is competent to report symptoms he experienced 
in-service; he is not qualified to render an opinion as to 
whether any current skin disabilities are related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau, 
supra.  The objective medical evidence, or lack thereof, is 
more probative in this case.  Accordingly, the Board finds 
that the competent evidence of record fails to establish that 
the veteran currently has a skin irritation due to an 
undiagnosed illness or any other incident of the veteran's 
active military service.

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the veteran's claims for service connection for a seizure 
disorder and for a skin irritation, on a direct basis and as 
due to an undiagnosed illness.  There is no reasonable doubt 
to be resolved, and the veteran's claims must be denied.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990),


ORDER

Service connection for a seizure disorder is denied.

Service connection for skin irritation is denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


